Case 5:18-cv-06868-NC Document 1-2 Filed 11/13/18 Page 1 of 8




                     EXHIBIT'A'
11/13/2018                 Case 5:18-cv-06868-NC Document 1-2- terms
                                                       Bumble     Filed 11/13/18 Page 2 of 8




https://bumble.com/en-us/terms                                                                 1/7
11/13/2018                 Case 5:18-cv-06868-NC Document 1-2- terms
                                                       Bumble     Filed 11/13/18 Page 3 of 8




https://bumble.com/en-us/terms                                                                 2/7
11/13/2018                 Case 5:18-cv-06868-NC Document 1-2- terms
                                                       Bumble     Filed 11/13/18 Page 4 of 8




https://bumble.com/en-us/terms                                                                 3/7
11/13/2018                 Case 5:18-cv-06868-NC Document 1-2- terms
                                                       Bumble     Filed 11/13/18 Page 5 of 8




https://bumble.com/en-us/terms                                                                 4/7
11/13/2018                 Case 5:18-cv-06868-NC Document 1-2- terms
                                                       Bumble     Filed 11/13/18 Page 6 of 8




https://bumble.com/en-us/terms                                                                 5/7
11/13/2018                 Case 5:18-cv-06868-NC Document 1-2- terms
                                                       Bumble     Filed 11/13/18 Page 7 of 8




https://bumble.com/en-us/terms                                                                 6/7
11/13/2018                 Case 5:18-cv-06868-NC Document 1-2- terms
                                                       Bumble     Filed 11/13/18 Page 8 of 8




https://bumble.com/en-us/terms                                                                 7/7
